Exhibit 10.1
EMPLOYMENT AGREEMENT
          THIS EMPLOYMENT AGREEMENT (this “Agreement”), effective as of
September 12, 2011 (the “Effective Date”), is made and entered into by and
between CRACKER BARREL OLD COUNTRY STORE, INC. (the “Company”) and SANDRA B.
COCHRAN (“Executive”).
W I T N E S S E T H:
     WHEREAS, the Company and Executive are parties to an employment agreement
dated November 1, 2010 (the “Existing Employment Agreement”), pursuant to which
Executive currently serves as the Company’s President and Chief Operating
Officer; and
     WHEREAS, the Company wishes to promote Executive to the position of Chief
Executive Officer, in addition to her position as President; and
     WHEREAS, Executive is willing to commit herself to continue to serve the
Company on the terms and conditions specified herein; and
     WHEREAS, in order to effect the foregoing purposes and to terminate the
Existing Employment Agreement as of the Effective Date, the Company and
Executive wish to enter into this Agreement on the terms and conditions set
forth below.
     NOW, THEREFORE, for and in consideration of the premises, the mutual
promises, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1. EMPLOYMENT.
     Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive as its President and Chief Executive Officer.
2. DURATION OF AGREEMENT.
     2.1 Term. The term of this Agreement (the “Term”) shall begin on the
Effective Date and shall terminate upon the earlier of (a) September 11, 2015
(the “Expiration Date”) and (b) the termination of Executive’s employment
pursuant to Article 5 (Termination for Cause), Article 6 (Termination Upon
Death), Article 7 (Disability), Article 8 (Termination of Employment by
Executive), Article 9 (Termination Without Cause) or Article 10 (Change in
Control).
     2.2 Expiration of the Term.

  (a)   If either the Company or Executive do not intend to continue Executive’s
employment with the Company in the capacity of Chief Executive Officer beyond
the Expiration Date, such party shall, at least 180 days prior to such date,
provide

 



--------------------------------------------------------------------------------



 



      to the other party written notice of its or her intention not to continue
her employment in such capacity.

  (b)   If the Company ceases to employ Executive in the capacity of Chief
Executive Officer at any time on or after the Expiration Date, for any reason
other than on account Cause, then the Company shall pay Executive an amount
equal to 1.5 times Base Salary (as defined in Section 4.1) in effect on the
Expiration Date, or, if greater, immediately prior to the Executive’s last day
of employment, which amount shall be paid to Executive in equal installments
ratably over 18 months, as measured from Executive’s last day of employment with
the Company (whether or not such termination of employment occurs
contemporaneously with Executive’s ceasing to serve as the Company’s Chief
Executive Officer), and commence to be paid to Executive, unless delay is
required pursuant to clause (b) of Section 15.8, on the first regularly
scheduled Company payroll date for Peer Executives (as defined in Section 4.2)
that occurs after the 30th day from Executive’s last day of employment with the
Company, which payment will include amounts owed to Executive for the period
between Executive’s last day of employment with the Company and the payment
date, and the remaining installments shall be paid to Executive in accordance
with the Company’s regularly scheduled payroll cycles for Peer Executives over
the remainder of such 18-month period; provided, that to receive the payments
described in this clause (b) of Section 2.2 Executive has executed and delivered
the release attached hereto as an addendum and made a part hereof (the
“Release”) and any revocation period applicable to such Release shall have
expired as of the end of such 30-day period. Any payments made under this clause
(b) of Section 2.2 shall reduce the payments to which the Executive may be
entitled to receive pursuant to the Company’s severance plan or policy then in
effect for Peer Executives. In addition, if (i) (A) prior to the Expiration
Date, there occurs a “Change in Control” (as defined in Section 10.3) or
(B) following the Expiration Date, there occurs a “Change in Control” within the
meaning of the Employee Retention Agreement between the Executive and the
Company dated March 11, 2009, as amended (the “Retention Agreement”), and
(ii) the Executive’s employment terminates within the 90-day period before or
the two-year period following such a Change in Control, then the Executive’s
severance entitlements shall not be determined pursuant to this Section 2.2(b),
but instead shall be determined pursuant to Section 10 (in the case of clause
(i)(A) above) or pursuant to the Retention Agreement (in the case of clause
(i)(B) above).

3. POSITION AND DUTIES.
     3.1 Position. Subject to the remaining conditions of this Section 3.1,
Executive shall serve as the Company’s President and Chief Executive Officer.
Executive shall report to the Board of Directors of the Company (the “Board”)
and perform such duties and responsibilities as may be prescribed from
time-to-time by the Board, which shall be generally consistent with the
responsibilities of similarly situated executives of comparable companies in
similar lines of business. During the Term, the Company shall nominate Executive
for election as a member of the Board at each meeting of the Company’s
shareholders at which the election of Executive is

2



--------------------------------------------------------------------------------



 



subject to a vote by the Company’s shareholders and recommend that the
shareholders of the Company vote to elect Executive as a member of the Board.
From time to time, Executive also may be designated to such offices within the
Company or its subsidiaries as may be necessary or appropriate for the
convenience of the businesses of the Company and its subsidiaries.
     3.2 Full-Time Efforts. Executive shall perform and discharge faithfully,
diligently and to the best of her ability such duties and responsibilities and
shall devote her full-time efforts to the business and affairs of the Company.
Executive agrees to promote the best interests of the Company and to take no
action that in any way damages the public image or reputation of the Company,
its subsidiaries or its affiliates.
     3.3 No Interference With Duties. Executive shall not (a) engage in any
activities, or render services to or become associated with any other business
that in the reasonable judgment of the Board violates any provision of
Article 13 of this Agreement, or (b) devote time to other activities which would
inhibit or otherwise interfere with the proper performance of her duties;
provided, however, that it shall not be a violation of this Agreement for
Executive to (1) devote reasonable periods of time to charitable and community
activities and industry or professional activities (including, without
limitation, serving on the board of directors of not-for-profit entities), or
(2) manage personal business interests and investments, so long as such
activities in (1) or (2) do not interfere with the performance of Executive’s
obligations under this Agreement. Executive may, with the prior approval of the
Board (or applicable committee thereof), serve on the boards of directors (or
other governing body) of other for profit corporations or entities, consistent
with this Agreement and the Company’s policies.
     3.4 Work Standard. Executive hereby agrees that she shall at all times
comply with and abide by all terms and conditions set forth in this Agreement
and all applicable work policies, procedures and rules as may be issued by the
Company. Executive also agrees that she shall comply with all federal, state and
local statutes, regulations and public ordinances governing the performance of
her duties hereunder.
4. COMPENSATION AND BENEFITS.
     4.1 Base Salary. Subject to the terms and conditions set forth in this
Agreement, during the Term, the Company shall pay Executive, and Executive shall
accept, an annual salary in the amount of $900,000. Such amount shall be paid in
accordance with the Company’s normal payroll practices and may be increased from
time to time at the sole discretion of the Board (or applicable committee
thereof) (such amount, as may be so increased, the “Base Salary”).
     4.2 Incentive, Savings and Retirement Plans. During the Term, Executive
shall be entitled to participate in all incentive (including, without
limitation, long term incentive plans), savings and retirement plans, practices,
policies and programs applicable generally to senior executive officers of the
Company (“Peer Executives”), on the same basis as such Peer Executives, except
as to benefits that are specifically applicable to Executive pursuant to this
Agreement. Without limiting the foregoing, the following provisions shall apply
with respect to Executive:

3



--------------------------------------------------------------------------------



 



  (a)   Annual Incentive Award. Executive shall be entitled to an annual bonus
opportunity, the amount of which shall be determined by the Compensation
Committee of the Board (the “Committee”). The amount of and performance criteria
with respect to any such bonus in any year shall be determined not later than
the date or time prescribed by Treas. Reg. § 1.162-27(e) in accordance with a
formula to be agreed upon by the Company and Executive and approved by the
Committee that reflects the financial and other performance of the Company and
the Executive’s contributions thereto. Throughout the Term, the Executive’s
annual target (subject to such performance and other criteria as may be
established by the Committee) bonus percentage shall be no less than 100% of the
Base Salary.

  (b)   Long Term Incentive Award. Each year, the Executive shall be considered
by the Committee for a long term incentive award (an “LTI Award”), and any such
award shall have a target grant date value equal to no less than 250% of the
Base Salary, provided, that for any LTI Award granted in 2012, the target grant
date value shall equal 243.6% of the Base Salary. A grant of an LTI Award in any
year shall be in the discretion of the Committee, provided that the Committee
shall be required to grant the Executive an LTI Award if LTI Awards are being
made for such year to other senior executives of the Company generally.

  (c)   Welfare Benefit Plans. During the Term, Executive and Executive’s
eligible dependents shall be eligible for participation in, and shall receive
all benefits under, the welfare benefit plans, practices, policies and programs
provided by the Company (including, without limitation, medical, prescription,
dental, disability, executive life, group life, accidental death and travel
accident insurance plans and programs) to the extent applicable generally to
Peer Executives. Also, throughout the Term, in addition to participating in the
other insurance programs provided to Peer Executives, the Company, for the
benefit of Executive, shall pay the premiums to maintain in force during the
Term a policy of term life insurance covering the Executive, with such carrier
as is reasonably acceptable to the Company and Executive, in the face amount of
$2.5 million, with benefits payable to the beneficiary or beneficiaries
designated by Executive in writing.

  (d)   Vacation. Executive shall be entitled to an annual paid vacation
commensurate with the Company’s established vacation policy for Peer Executives.
The timing of paid vacations shall be scheduled in a reasonable manner by
Executive.

  (e)   Business Expenses. The Company shall reimburse Executive for all
reasonable business expenses incurred by Executive during the Term in the
performance of Executive’s services under this Agreement. Executive shall follow
the Company’s expense procedures that generally apply to Peer Executives in
accordance with the policies, practices and procedures of the Company to the
extent applicable generally to Peer Executives.

  (f)   Perquisites. Executive shall be entitled to receive such executive
perquisites, fringe and other benefits as are provided to the most senior
executives and their families under any of the Company’s plans and/or programs
in effect from time to time and such other benefits as are generally available
to Peer Executives.

4



--------------------------------------------------------------------------------



 



  (g)   Legal Fees. The Company shall pay up to $25,000 in legal fees and
out-of-pocket expenses incurred by Executive in connection with the negotiation
and consummation of this Agreement.

  (h)   Clawback of Incentive-Based Compensation. Notwithstanding any other
provision to the contrary, any “incentive-based compensation” within the meaning
of Section 10D of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), will be subject to the Company’s clawback policy that is adopted in the
manner required by Section 10D(b)(2) of the Exchange Act, as determined by the
applicable rules and regulations promulgated thereunder from time to time by the
U.S. Securities and Exchange Commission.

5. TERMINATION FOR CAUSE.
     5.1 This Agreement may be terminated immediately at any time by the
Company, and Executive shall be entitled to no further payments or benefits
hereunder (other than (x) the Accrued Obligations (as defined in Section 9.1(a),
but excluding the amounts provided for in Section 9.1(a)(ii), and (y) the timely
payment or provision of Other Benefits (as defined in Section 9.1(d))), under
the following conditions, any of which shall constitute “Cause” or “Termination
for Cause”:

  (a)   (1) any act by Executive involving fraud, (2) any breach by Executive of
applicable regulations of competent authorities in relation to trading or
dealing with stocks, securities, investments and the like or (3) any willful or
grossly negligent act by Executive resulting in an investigation by the
Securities and Exchange Commission, which, in each of cases (1), (2) and
(3) above, a majority of the Board determines in its sole and absolute
discretion materially adversely affects the Company or Executive’s ability to
perform her duties under this Agreement;

  (b)   attendance at work in a state of intoxication or otherwise being found
in possession at her place of work of any prohibited drug or substance,
possession of which would amount to a criminal offense;

  (c)   Executive’s personal dishonesty or willful misconduct in connection with
her duties to the Company;

  (d)   breach of fiduciary duties to the Company involving personal profit by
Executive;

  (e)   conviction of Executive for, or Executive pleading guilty or no contest
to, any felony or crime involving moral turpitude;

  (f)   material breach by Executive of any provision of this Agreement or of
any Company policy adopted by the Board, which breach Executive does not cure
within 15 days after the Company provides written notice of such breach to
Executive; or

5



--------------------------------------------------------------------------------



 



  (g)   the continued failure of Executive to perform substantially Executive’s
duties with the Company (other than any such failure resulting from incapacity
due to Disability, and specifically excluding any failure by Executive, after
good faith, reasonable and demonstrable efforts, to meet performance
expectations for any reason), after a written demand for substantial performance
is delivered to Executive by a majority of the Board that specifically
identifies the manner in which such Board believes that Executive has not
substantially performed Executive’s duties.

     5.2 The termination of employment of Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to Executive a copy
of a resolution duly adopted by the affirmative vote of not less than two-thirds
of the entire membership of the Board at a meeting of the Board called and held
for such purpose (after reasonable notice is provided to Executive and Executive
is given an opportunity, together with counsel, to be heard before the Board),
finding that, in the good faith opinion of such Board, Executive is guilty of
the conduct described in any one or more of subparagraphs (a) through (g) above,
and specifying the particulars thereof in detail.
6. TERMINATION UPON DEATH.
     This Agreement shall terminate immediately upon Executive’s death, and
Executive or her beneficiaries shall be entitled to no further payments or
benefits hereunder, other than the payment of Accrued Obligations (as defined in
Section 9.1(a)(1)) and the payment or provision of Other Benefits (as defined in
Section 9.1(d)), including, without limitation, benefits under such plans,
programs, practices and policies relating to death benefits, if any, as are
applicable to Executive on the date of her death. The rights of the Executive’s
estate with respect to any outstanding equity grants and any benefit plans shall
be determined in accordance with the specific terms, conditions and provisions
of the applicable award agreements and benefit plans.
7. DISABILITY.
     7.1 If the Company determines in good faith that the Disability (as defined
in Section 7.2) of Executive has occurred during the Term, it may give to
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment with the Company shall terminate effective
on the 30th day after receipt of such written notice by Executive (the
“Disability Effective Date”), provided, that, within the 30-day period after
such receipt, Executive shall not have returned to full-time performance of
Executive’s duties. If Executive’s employment is terminated by reason of her
Disability, this Agreement shall terminate, and Executive shall be entitled to
no further payments or benefits hereunder, other than payment of Accrued
Obligations (as defined in Section 9.1(a)(1)), the payment or provision of Other
Benefits (as defined in Section 9.1(d)), including, without limitation, benefits
under such plans, programs, practices and policies relating to disability
benefits, if any, as are applicable to Executive on the Disability Effective
Date. The rights of Executive with respect to any outstanding equity grants and
any benefit plans shall be determined in accordance with the specific terms,
conditions and provisions of the applicable award agreements and benefit plans.

6



--------------------------------------------------------------------------------



 



     7.2 For purposes of this Agreement, “Disability” shall mean: (a) a
long-term disability entitling Executive to receive benefits under the Company’s
long-term disability plan as then in effect; or (b) if no such plan is then in
effect or the plan does not apply to Executive, the inability of Executive, as
determined by the Board, to perform the essential functions of her regular
duties and responsibilities hereunder, with or without reasonable accommodation,
due to a medically determinable physical or mental illness which has lasted (or
can reasonably be expected to last) for a period of at least six consecutive
months. At the request of Executive or her personal representative, the Board’s
determination that the Disability of Executive has occurred shall be certified
by two physicians mutually agreed upon by Executive or her personal
representative and the Company. Without such physician certification (if it is
requested by Executive or her personal representative), Executive’s termination
shall be deemed a termination by the Company without Cause and not a termination
by reason of Disability.
8. TERMINATION OF EMPLOYMENT BY EXECUTIVE.
     8.1 Executive’s employment may be terminated at any time by Executive for
Good Reason or no reason, subject to Section 8.3 or Section 8.6, as applicable.
     8.2 For purposes of this Agreement, “Good Reason” shall not include
Executive’s death or Disability and shall mean any of the following:

  (a)   other than her removal for Cause pursuant to Section 5 and subject to
the provisos below, without the prior written consent of Executive, the
assignment to Executive of any duties inconsistent in any material respect with
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect on the
Effective Date, or any other action by the Company which results in a
demonstrable diminution in such position, authority, duties or responsibilities;
provided, however, that an isolated, insubstantial and inadvertent action not
taken in bad faith, which is remedied by the Company promptly after receipt of
written notice thereof given by Executive, shall not constitute “Good Reason”;
and provided further, that the Company may elect to name another executive to
the position of President (reporting to Executive), and such action shall not be
a violation of this subparagraph 8.2(a) giving rise to “Good Reason”;

  (b)   a reduction by the Company in Executive’s Base Salary as in effect on
the Effective Date or as the same may be increased from time to time, unless
such reduction is a part of an across-the-board proportional decrease in base
salaries affecting all Peer Executives which reduction is approved by the
Committee; provided, however, that in any event, the Company shall not reduce
Executive’s Base Salary below 90% of the Base Salary as in effect on the
Effective Date;

  (c)   a reduction by the Company in Executive’s (1) annual target bonus
percentage to which Executive is entitled pursuant to Section 4.2(a) or
(2) target percentage under any long-term incentive plan established by the
Company to which Executive is entitled pursuant to Section 4.2(b), unless, in
either case (1) or (2), such reduction is a part of an across-the-board
proportional decrease in annual

7



--------------------------------------------------------------------------------



 



      target bonuses percentages or target percentages under any long-term
incentive plan, as applicable, affecting all other Peer Executives, which
reduction is approved by the Committee; provided, however, that in any event,
the Company shall not reduce Executive’s annual target bonus below 90% of the
Base Salary as in effect on the Effective Date;

  (d)   a reduction by the Company of benefits under (1) a “pension plan or
arrangement” or (2) a “compensation plan or arrangement” in which Executive
participates, or the elimination of Executive’s participation in any such plan
or arrangement which reduction or elimination results in a reduction, in the
aggregate, of the benefits provided thereunder, taking into account any
replacement plan or arrangement or other additional compensation provided to
Executive in connection with or following such reduction or elimination (except
for immaterial reductions or across-the-board plan changes or terminations
similarly affecting other Peer Executives); provided, that, subject to
Section 15.8, in the event of any such changes or terminations, the Company
shall timely pay or provide to Executive any accrued amounts or accrued benefits
required to be paid or provided or which Executive is eligible to receive under
any such plan or arrangement in accordance with the terms of such plan or
arrangement;

  (e)   the Company requiring Executive, without her consent, to be based at any
office or location more than 50 miles from the Company’s current headquarters in
Lebanon, Tennessee;

  (f)   the material breach by the Company of any provision of this Agreement;
or

  (g)   the failure of any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.

     8.3 Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstance constituting Good Reason
hereunder, provided, that Executive raises to the attention of the Board any
circumstance she believes in good faith constitutes Good Reason within 90 days
after occurrence thereof or be foreclosed from raising such circumstance
thereafter. The Company shall have an opportunity to cure any circumstance
alleged to constitute Good Reason (other than under Section 8.2(g)) within
30 days after the receipt of notice of such circumstance from Executive.
     8.4 If Executive terminates her employment for Good Reason within one year
following the Executive’s becoming aware of the initial existence of any of the
conditions set forth in Sections 8.2(a) through 8.2(g) (provided, that the
Company did not exercise its right to cure pursuant to Section 8.3), she shall
be entitled to the same benefits she would be entitled to under Article 9 as if
terminated without Cause or Article 10 as if terminated after a Change in
Control (as defined in Section 10.3), but not both, as applicable, upon the
execution and effectiveness of the Release within the time periods set forth in
the applicable provisions.

8



--------------------------------------------------------------------------------



 



     8.5 If Executive terminates her employment without Good Reason, this
Agreement shall terminate, and Executive shall be entitled to no further
payments or benefits hereunder, other than payment of Accrued Obligations (as
defined in Section 9.1(a)(1) but excluding the amounts provided for in
Section 9.1(a)(1)(ii)) and the timely payment or provision of Other Benefits (as
defined in Section 9.1(d)).
     8.6 Executive shall not terminate her employment without Good Reason prior
to the date which is 60 days following the date on which Executive provides
written notice of such termination to the Company; provided, however, that the
Company may waive such notice period in writing.
9. TERMINATION WITHOUT CAUSE.
     9.1 If Executive’s employment is terminated by the Company without Cause
(it being understood by the parties that termination by death, Disability or
expiration of this Agreement shall not constitute termination without Cause)
prior to the Expiration Date, then Executive shall be entitled to the following
payments and benefits upon the execution and effectiveness of the Release within
the time periods set forth herein; provided, however, that Executive shall not
be entitled to payments under this Article 9 if she is entitled to payments
under Article 10 and provided further the amounts payable pursuant to clauses
(a)(i), (a)(iii), (a)(iv) and (a)(v) of Section 9.1 are not conditioned on the
execution of the Release:

  (a)   The Company shall pay to Executive the sum of (i) Executive’s Base
Salary then in effect through the date of termination to the extent not
theretofore paid, (ii) a pro-rata portion of amounts payable under any then
existing incentive or bonus plan applicable to Executive (including, without
limitation, any incentive bonus referred to in Section 4.2(a)) for that portion
of the fiscal year in which the termination of employment occurs through the
date of termination, (iii) any accrued expenses and vacation pay to the extent
not theretofore paid, (iv) any compensation previously deferred by Executive
(together with any accrued interest or earnings thereon) to the extent not
theretofore paid, and (v) any amounts payable under any then existing incentive
or bonus plan applicable to Executive in respect of the fiscal year immediately
preceding the fiscal year in which the termination of employment occurs (the sum
of the amounts described in subsections (i), (ii), (iii), (iv) and (v) shall be
referred to in this Agreement as the “Accrued Obligations”); provided, that
(x) the amounts described in subsections 9.1(a)(i) and (iii) will be paid in a
lump sum on the Company’s first regularly scheduled payroll date for Peer
Executives that occurs following Executive’s last day of employment, (y) the
amount described in subsection 9.1(a)(ii) shall be paid as soon as practicable
after the end of the fiscal year to which such bonus relates and the amount that
is pro-rated for Executive’s length of service during the year shall be
determined by the actual performance of the Company during such year, and
(z) the amounts described in subsection 9.1(a)(iv) and (v) shall be paid at the
times provided in the applicable plans under which the deferral was made or the
bonus is payable;

9



--------------------------------------------------------------------------------



 



  (b)   The Company shall pay to Executive, commencing, unless delay is required
pursuant to clause (b) of Section 15.8, on the first regularly scheduled Company
payroll date for Peer Executives that occurs after the 30th day from Executive’s
last day of employment with the Company, which payment will include amounts owed
to Executive for the period between Executive’s last day of employment with the
Company and the payment date, and the remaining installments shall be paid to
Executive in accordance with the Company’s regularly scheduled payroll cycles
and procedures for Peer Executives over the remainder of the 24-month period
(such 30-day period, the “Severance Delay Period”), provided, that Executive has
executed and delivered the Release and any revocation period applicable to such
Release shall have expired as of the end of the Severance Delay Period, the
aggregate of the following amounts:

  (1)   in installments ratably over 24 months, as measured from Executive’s
last day of employment with the Company, in accordance with the Company’s normal
payroll cycle and procedures, the amount equal to 1.5 times the sum of
Executive’s annual Base Salary and target bonus (referred to in Section 4.2(a)),
each as in effect as of the date of termination (without giving effect to any
reduction by the Company in annual Base Salary or annual target bonus percentage
which would constitute Good Reason pursuant to Section 8.2(b) or 8.2(c)(1));

  (2)   Executive’s participation in the life, medical and disability insurance
programs in effect on the date of termination of employment shall continue for
24 months after the date of termination of employment; provided, however, that
notwithstanding the foregoing, the Company shall not be obligated to provide
such benefits if Executive becomes employed by another employer and is covered
or permitted to be covered by that employer’s benefit plans, without regard to
the extent of such coverage;

  (c)   Unless the applicable award agreements contain more favorable vesting or
exercise provisions upon Executive’s termination of employment, outstanding
awards under the Company’s equity incentive plans shall vest and become
exercisable as follows:

  (1)   (i) all stock options held by Executive that are vested prior to or on
the date of Executive’s termination of employment shall be exercisable in
accordance with their terms and (ii) 50% of the shares subject to unvested stock
options in each grant held by Executive as of the date of Executive’s
termination of employment shall vest immediately and will be exercisable during
such period as set forth in the applicable award agreement or incentive plan;

  (2)   in the event that, as of the date of Executive’s termination of
employment, Executive holds any shares of restricted stock (or restricted stock
units or similar awards) whose vesting is subject solely to Executive’s
continued employment with the Company, a percentage of such award shall

10



--------------------------------------------------------------------------------



 



      immediately vest that is equal to a fraction, the numerator of which is
the number of days that have elapsed between the date of grant and the date of
Executive’s termination of employment, and the denominator of which is the total
number of days in the original vesting term; and

  (3)   in the event that, as of the date of Executive’s termination of
employment, Executive holds any shares of restricted stock (or restricted stock
units or similar awards, including, without limitation, performance shares and
performance units) whose vesting is subject to performance criteria and the
performance period for such award has not been completed, 100% of Completed
Period Shares (as defined below) and 50% of Remaining Period Shares (as defined
below) shall vest as of the date on which the Board (or applicable committee
thereof) determines the actual performance of the Company during the applicable
performance period and the actual number of shares (the “Actual Number of
Shares”) of restricted stock (or restricted stock units or similar awards,
including, without limitation, performance shares and performance units) that
would have otherwise vested in the event Executive had remained employed by the
Company through the determination date. For purposes of this Agreement, the term
“Completed Period Shares” shall mean the Actual Number of Shares multiplied by
the fraction, the numerator of which is the number of days that have elapsed
between the first day of the applicable performance period and the date of the
termination of Executive’s employment, and the denominator of which is the total
number of days in the applicable performance period. The term “Remaining Period
Shares” shall mean the Actual Number of Shares multiplied by the fraction, the
numerator of which is the number of days that are remaining in the applicable
performance period following the date of the termination of Executive’s
employment, and the denominator of which is the total number of days in the
applicable performance period.

  (d)   To the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any other accrued amounts or accrued benefits
required to be paid or provided or which Executive is eligible to receive under
any plan, program, policy, practice, contract or agreement of the Company (such
other amounts and benefits shall be referred to in this Agreement as the “Other
Benefits”), which Other Benefits are not subject to the execution of the Release
and shall be paid to Executive at the times provided under the applicable plan,
program, policy, practice, contract or agreement of the Company.

10. CHANGE IN CONTROL.
     10.1 Except as otherwise provided herein, if, at any time prior to the
Expiration Date a Change in Control (as defined in Section 10.3) occurs and,
within 90 days prior to or two years following the date of the Change in
Control, (a) Executive is involuntarily terminated by the Company for reasons
other than Cause or (b) Executive voluntarily terminates her employment with the
Company for Good Reason as defined in Section 8.2 (in each case, whether prior
to or

11



--------------------------------------------------------------------------------



 



after the Expiration Date), Executive shall be entitled to receive the benefits
described in Section 10.2.
     10.2 Subject to the execution and effectiveness of the Release within the
time periods set forth herein and further subject to the limitation imposed by
Section 10.4, upon a termination described in Section 10.1, Executive shall be
entitled to receive the following payments and benefits:

  (a)   Unless delay is required pursuant to clause (b) of Section 15.8, the
Company shall pay to Executive in a single lump sum cash payment on the first
regularly scheduled Company payroll date for Peer Executives that occurs after
the 30th day from Executive’s last day of employment with the Company, provided,
that Executive has executed and delivered the Release and any revocation period
applicable to such Release shall have expired as of the end of the Severance
Delay Period, the aggregate of the following amounts:

  (1)   the Accrued Obligations (as defined in Section 9.1(a)(1), except that
solely for purposes of this Section 10.2(a)(1), (x) Executive’s target bonus
shall be prorated based solely on the portion of the fiscal year in which the
termination of employment occurs through the date of termination (and not on the
Company’s actual performance for such period) and such prorated amount shall be
paid contemporaneously with the amounts payable pursuant to Section 10.2(a)(2)
and (y) the Accrued Obligations described in clauses (a)(i), (a)(iii) and
(a)(iv) of Section 9.1 shall not be conditioned on the execution of the Release
and shall be paid to Executive at the time periods described in clause (a) of
Section 9.1; and

  (2)   the amount equal to 3 times the sum of (x) Executive’s Base Salary and
(y) Executive’s target bonus (described in Section 4.2(a)), each as in effect as
of the date of Executive’s termination of employment without regard to any
action taken by the Company constituting Good Reason.

  (b)   (i) All stock options held by Executive that are vested (including,
without limitation, those vested by reason of subpargraph 10.2(b)(ii) and any
Change in Control occurring prior to Executive’s termination of employment) on
the effective date of the termination shall be exercisable in accordance with
their terms and (ii) all unvested stock options held by Executive on the date of
Executive’s termination of employment shall become immediately vested and
exercisable.

  (c)   In the event that, as of the date of Executive’s termination of
employment, Executive holds any shares of restricted stock (or restricted stock
units or similar awards) whose vesting is subject solely to Executive’s
continued employment with the Company, such award shall vest immediately.

  (d)   In the event that, as of the date of Executive’s termination of
employment, Executive holds any shares of restricted stock (or restricted stock
units or similar

12



--------------------------------------------------------------------------------



 



      awards, including, without limitation, performance shares and performance
units) whose vesting is subject to performance criteria and the performance
period for such awards has not been completed, the target number or value, as
applicable, of such awards shall vest immediately.

  (e)   Executive’s participation in the life, medical and disability insurance
programs in effect on the date of termination of employment shall continue for
24 months after the date of termination of employment; provided, however, that
notwithstanding the foregoing, the Company shall not be obligated to provide
such benefits if Executive becomes employed by another employer and is covered
or permitted to be covered by that employer’s benefit plans, without regard to
the extent of such coverage; and

  (f)   To the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive any Other Benefits (as defined in Section 9.1(d)),
which Other Benefits are not subject to the execution of the Release and shall
be paid to Executive at the times provided under the applicable plan, program,
policy, practice, contract or agreement of the Company.

     10.3 For purposes of this Agreement, a “Change in Control” of the Company
shall mean any of the following:

  (a)   any “person” (as defined in Section 13(h)(8)(E) of the Exchange Act),
other than the Company or any of its subsidiaries or any employee benefit plan
of the Company or any of its subsidiaries, becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company (or any successor to all or substantially all of the
Company’s assets) representing more than 35% of the combined voting power of the
Company’s (or such successor’s) then outstanding voting securities that may be
cast for the election of directors of the Company (other than as a result of an
issuance of securities initiated by the Company (or such successor) in the
ordinary course of business);

  (b)   as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination or contested election, or any
combination of the foregoing transactions, less than a majority of the combined
voting power of the then outstanding securities of the Company or any successor
company or entity entitled to vote generally in the election of the directors of
the Company or such other corporation or entity after such transaction are held
in the aggregate by the holders of the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction;

  (c)   all or substantially all of the assets of the Company are sold,
exchanged or otherwise transferred;

  (d)   the Company’s shareholders approve a plan of liquidation or dissolution
of the Company; or

13



--------------------------------------------------------------------------------



 



  (e)   during the Term, Continuing Directors cease for any reason to constitute
at least a majority of the Board. For this purpose, a “Continuing Director” is
any person who at the beginning of the Term was a member of the Board, or any
person first elected to the Board during the Term whose election, or the
nomination for election by the Company’s shareholders, was approved by a vote of
at least two-thirds of the Continuing Directors then in office, but excluding
any person (1) initially appointed or elected to office as result of either an
actual or threatened election and/or proxy contest by or on behalf of any
“person” or “group” (within the meaning of Section 13(d) of the Exchange Act)
other than the Board, or (2) designated by any “person” or “group” (within the
meaning of Section 13(d) of the Exchange Act) ) who has entered into an
agreement with the Company to effect a transaction described in Section 10.3(a)
through (d).

Notwithstanding the foregoing, if the Change in Control does not constitute a
change in control event within the meaning of Treasury Regulation
§1.409A-3(i)(5), the portion of the severance payments described in Section 10.2
that constitute deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) shall be paid to the Executive in
installments over the same period as described in Article 9.
     10.4 Section 280G Limitation.

  (a)   Notwithstanding any other provision to the contrary, if any payments or
benefits Executive would receive from the Company pursuant to this Agreement or
otherwise (collectively, the “Payments”) would, either separately or in the
aggregate, (i) constitute “parachute payments” within the meaning of
Section 280G of the Code, and (ii) but for this sentence, be subject to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Payments will be equal to the Reduced Amount (defined below). The “Reduced
Amount” will be either (1) the entire amount of the Payments, or (2) an amount
equal to the largest portion of the Payments that would result in no portion of
any of the Payments (after reduction) being subject to the Excise Tax, whichever
amount after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes), results
in the Executive’s receipt, on an after-tax basis, of the greatest amount of the
Payments. If a reduction in the Payments is to be made so that the amount of the
Payments equals the Reduced Amount, the Payments will be paid only to the extent
permitted under the Reduced Amount alternative; provided, that in the event the
Reduced Amount is paid, the cash payments set forth in Section 10.2(a) shall be
reduced as required by the operation of this Section 10.4.

  (b)   The Company shall engage the accounting firm engaged by the Company for
general audit purposes at least 20 business days prior to the effective date of
the Change in Control to perform any calculation necessary to determine the
amount, if any, payable to Executive pursuant to Article 10, as limited by this
Section 10.4.

14



--------------------------------------------------------------------------------



 



      If the accounting firm so engaged by the Company is also serving as
accountant or auditor for the individual, entity or group that will control the
Company following the Change in Control, the Company may appoint a nationally
recognized accounting firm other than the accounting firm engaged by the Company
for general audit purposes to make the determinations required hereunder. The
Company shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

  (c)   The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
the Company and Executive within 20 days after the date on which such accounting
firm has been engaged to make such determinations or within such other time
period as agreed to by the Company and Executive. Any good faith determinations
of the accounting firm made hereunder shall be final, binding and conclusive
upon the Company and Executive.

  (d)   Notwithstanding the foregoing, in determining the reduction, if any,
that shall occur as a result of this Section 10.4, the amounts payable or
benefits to be provided to Executive shall be reduced such that the economic
loss to Executive as a result of the Excise Tax elimination is minimized. In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero.

11. COSTS OF ENFORCEMENT.
     If either party brings suit to compel performance of, to interpret, or to
recover damages for the breach of this Agreement, upon the exhaustion of any
appeal right of the parties, the prevailing party shall be entitled to
reasonable attorneys’ fees in addition to costs and necessary disbursements
otherwise recoverable.
12. PUBLICITY; NO DISPARAGING STATEMENT.
     Except to the extent required by applicable law, Executive and the Company
covenant and agree that they shall not engage in any communications which shall
disparage one another or interfere with their existing or prospective business
relationships.
13. BUSINESS PROTECTION PROVISIONS.
     13.1 Preamble. As a material inducement to the Company to enter into this
Agreement, and its recognition of the valuable experience, knowledge and
proprietary information Executive gained from her employment with the Company,
Executive warrants and agrees that she will abide by and adhere to the following
business protection provisions in this Article 13.
     13.2 Definitions. For purposes of this Article 13, the following terms
shall have the following meanings:

15



--------------------------------------------------------------------------------



 



  (a)   “Competitive Position” shall mean any employment, consulting, advisory,
directorship, agency, promotional or independent contractor arrangement between
Executive and any person or Entity engaged, wholly or in material part, or that
is an investor or prospective investor in an Entity that is engaged, wholly or
in material part, in the restaurant business that is the same or similar to that
in which the Company or any of its subsidiaries or affiliates (collectively, the
“CBRL Entities”) is engaged on the date of the termination of Executive’s
employment, whereby Executive is required to or performs services on behalf of
or for the benefit of such person or Entity which are substantially similar to
the services in which Executive participated or that she directed or oversaw
while employed by the Company.

  (b)   “Confidential Information” shall mean the proprietary or confidential
data, information, documents or materials (whether oral, written, electronic or
otherwise) belonging to or pertaining to any of the CBRL Entities, other than
“Trade Secrets” (as defined below), which is of tangible or intangible value to
any of the CBRL Entities and the details of which are not generally known to the
competitors of the CBRL Entities. Confidential Information shall also include:
any items that any of the CBRL Entities have marked “CONFIDENTIAL” or some
similar designation or are otherwise identified as being confidential.

  (c)   “Entity” or “Entities” shall mean any business, individual, partnership,
joint venture, agency, governmental agency, body or subdivision, association,
firm, corporation, limited liability company or other entity of any kind.

  (d)   “Restricted Period” shall mean, with respect to Section 13.3, four years
following the termination of Executive’s employment (which shall include,
without limitation, the circumstances set forth in Section 2.2(b)), and, with
respect to Sections 13.4 and 13.5, two years following the termination of
Executive’s employment (which shall include, without limitation, the
circumstances set forth in Section 2.2(b)). Notwithstanding the foregoing, the
Restricted Period shall be extended for a period of time equal to any period(s)
of time that Executive is determined by a final non-appealable judgment from a
court of competent jurisdiction to have engaged in any conduct that violates any
provision of this Article 13 (the purpose of this provision is to secure for the
benefit of the Company the entire Restricted Period being bargained for by the
Company for the restrictions upon the Executive’s activities).

  (e)   “Territory” shall mean each of the United States of America and any
foreign country in which the Company operates its business at the time of the
termination of Executive’s employment.

  (f)   “Trade Secrets” shall mean information or data of or about any of the
CBRL Entities, including, but not limited to, technical or non-technical data,
recipes, formulas, patterns, compilations, programs, devices, methods,
techniques, drawings, processes, financial data, financial plans, product plans
or lists of actual or potential suppliers that: (1) derives economic value,
actual or potential, from

16



--------------------------------------------------------------------------------



 



      not being generally known to, and not being readily ascertainable by
proper means by, other persons who can obtain economic value from its disclosure
or use; (2) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy; and (3) any other information which is
defined as a “trade secret” under applicable law.

  (g)   “Work Product” shall mean all tangible work product, property, data,
documentation, “know-how,” concepts or plans, inventions, improvements,
techniques and processes relating to any of the CBRL Entities that were
conceived, discovered, created, written, revised or developed by Executive
during the term of her employment with the Company.

     13.3 Nondisclosure; Ownership of Proprietary Property.

  (a)   In recognition of the need of the CBRL Entities to protect their
legitimate business interests, Confidential Information and Trade Secrets,
Executive hereby covenants and agrees that Executive shall regard and treat
Trade Secrets and all Confidential Information as strictly confidential and
wholly-owned by the CBRL Entities and shall not, for any reason, in any fashion,
either directly or indirectly, use, sell, lend, lease, distribute, license,
give, transfer, assign, show, disclose, disseminate, reproduce, copy,
misappropriate or otherwise communicate any such item or information to any
third party or Entity for any purpose other than in accordance with this
Agreement or as required by applicable law, court order or other legal process:
(1) with regard to each item constituting a Trade Secret, at all times such
information remains a “trade secret” under applicable law, and (2) with regard
to any Confidential Information, for the Restricted Period.

  (b)   Executive shall exercise best efforts to ensure the continued
confidentiality of all Trade Secrets and Confidential Information, and she shall
immediately notify the Company of any unauthorized disclosure or use of any
Trade Secrets or Confidential Information of which Executive becomes aware.
Executive shall assist the CBRL Entities, to the extent necessary, in the
protection of or procurement of any intellectual property protection or other
rights in any of the Trade Secrets or Confidential Information.

  (c)   All Work Product shall be owned exclusively by the CBRL Entities. To the
greatest extent possible, any Work Product shall be deemed to be “work made for
hire” (as defined in the Copyright Act, 17 U.S.C.A. § 101 et seq., as amended),
and Executive hereby unconditionally and irrevocably transfers and assigns to
the applicable CBRL Entity all right, title and interest Executive currently has
or may have by operation of law or otherwise in or to any Work Product,
including, without limitation, all patents, copyrights, trademarks (and the
goodwill associated therewith), trade secrets, service marks (and the goodwill
associated therewith) and other intellectual property rights. Executive agrees
to execute and deliver to the applicable CBRL Entity any transfers, assignments,
documents or other instruments which the Company may deem necessary or
appropriate, from time to time, to protect the rights granted herein or to vest
complete title and

17



--------------------------------------------------------------------------------



 



    ownership of any and all Work Product, and all associated intellectual
property and other rights therein, exclusively in the applicable CBRL Entity.

     13.4 Non-Interference With Executives.
     Executive recognizes and acknowledges that, as a result of her employment
by Company, she will become familiar with and acquire knowledge of confidential
information and certain other information regarding the other executives and
employees of the CBRL Entities. Therefore, Executive agrees that, during the
Restricted Period, Executive shall not encourage, solicit or otherwise attempt
to persuade any person in the employment of any of the CBRL Entities to end his
or her employment with a CBRL Entity or to violate any confidentiality,
non-competition or employment agreement that such person may have with a CBRL
Entity or any policy of any CBRL Entity. Furthermore, neither Executive nor any
person acting in concert with Executive nor any of Executive’s affiliates shall,
during the Restricted Period, employ any person who has been an executive or
management employee of any CBRL Entity unless that person has ceased to be an
employee of any of the CBRL Entities for at least six months.
     13.5 Non-competition.
     Executive covenants and agrees to not obtain or work in a Competitive
Position within the Territory during the Term and during the Restricted Period.
Executive and the Company recognize and acknowledge that the scope, area and
time limitations contained in this Agreement are reasonable and are properly
required for the protection of the business interests of the Company due to
Executive’s status and reputation in the industry and the knowledge to be
acquired by Executive through her association with the Company’s business and
the public’s close identification of Executive with the Company and the Company
with Executive. Further, Executive acknowledges that her skills are such that
she could easily find alternative, commensurate employment or consulting work in
her field that would not violate any of the provisions of this Agreement.
Executive acknowledges and understands that, as consideration for her execution
of this Agreement and her agreement with the terms of this covenant not to
compete, Executive will receive employment with and other benefits from the
Company in accordance with this Agreement.
     13.6 Remedies.
     Executive understands and acknowledges that her violation of any provision
of this Article 13 will cause irreparable harm to the Company and the Company
will be entitled to an injunction by any court of competent jurisdiction
enjoining and restraining Executive from any employment, service, or other act
prohibited by this Agreement. The parties agree that nothing in this Agreement
shall be construed as prohibiting the Company from pursuing any remedies
available to it for any breach or threatened breach of any provision of this
Article 13, including, without limitation, the recovery of damages from
Executive or any person or entity acting in concert with Executive. The Company
shall receive injunctive relief without the necessity of posting bond or other
security, such bond or other security being hereby waived by Executive. If any
part of any provision of this Article 13 is found to be unreasonable, then it
may be amended by appropriate order of a court of competent jurisdiction to the
extent deemed reasonable. Furthermore and in recognition that certain severance
payments are being agreed to in reliance

18



--------------------------------------------------------------------------------



 



upon Executive’s compliance with this Article 13 after termination of her
employment, in the event Executive breaches any of such business protection
provisions or other provisions of this Agreement, any unpaid amounts (e.g.,
those provided under Article 8 or Article 9 shall be forfeited, and the Company
shall not be obligated to make any further payments or provide any further
benefits to Executive following any such breach. Additionally, if Executive
breaches any of such business protection provisions or other provisions of this
Agreement or such provisions are declared unenforceable by a court of competent
jurisdiction, any lump sum payment made pursuant to Section 9.1(a)(1) or
Section 10.2(a)(1) and (2), as applicable, and the value of all stock options
and restricted stock (or restricted stock units or similar awards, including,
without limitation, performance shares and performance units) that vested in
accordance with Section 9.1(b) or Section 10.2(b) through (d), as applicable,
shall be refunded by Executive to the Company on a pro-rata basis based upon the
number of months during the Restricted Period during which she violated the
provisions of this Article 13 or, in the event any such provisions are declared
unenforceable, the number of months during the Restricted Period that the
Company did not receive their benefit as a result of the actions of Executive.
14. RETURN OF MATERIALS.
     Upon the termination of Executive’s employment, or at any time thereafter
upon the written request of the Company, Executive shall return to the Company
all written, electronic or descriptive materials of any kind belonging or
relating to the Company or its affiliates, including, without limitation, any
originals, copies and abstracts containing any Work Product, intellectual
property, Confidential Information and Trade Secrets in Executive’s possession
or control.
15. GENERAL PROVISIONS.
     15.1 Amendment. This Agreement may be amended, modified, superseded,
cancelled, renewed or extended only by a writing signed by both of the parties
hereto.
     15.2 Binding Agreement. This Agreement shall inure to the benefit of and be
binding upon Executive, her heirs and personal representatives, and the Company
and its successors and assigns.
     15.3 Waiver Of Breach; Specific Performance. The waiver of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach. The provisions of this Agreement may be waived only by a writing
signed by the party waiving compliance. Each of the parties to this Agreement
will be entitled to enforce its or her rights under this Agreement,
specifically, to recover damages by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in its or her favor.
The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its or her sole discretion apply to any court of law or equity of
competent jurisdiction for specific performance or injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement.
     15.4 Indemnification and Insurance. The Company shall indemnify and hold
Executive harmless to the maximum extent permitted by law against judgments,
fines, amounts paid in settlement and reasonable expenses, including reasonable
attorneys’ fees incurred by

19



--------------------------------------------------------------------------------



 



Executive, in connection with the defense of, or as a result of any action or
proceeding (or any appeal from any action or proceeding) in which Executive is
made or is threatened to be made a party by reason of the fact that she is or
was an officer of the Company or any of its affiliates. In addition, the Company
agrees that Executive is and shall continue to be covered and insured up to the
maximum limits provided by all insurance which the Company maintains from time
to time to indemnify its directors and officers (and to indemnify the Company
for any obligations which it incurs as a result of its undertaking to indemnify
its officers and directors) and that the Company will exert its commercially
reasonable efforts to maintain such insurance, in not less than its present
limits, in effect throughout the term of the Executive’s employment.
     15.5 No Effect On Other Arrangements. It is expressly understood and agreed
that the payments made in accordance with this Agreement are in addition to any
other benefits or compensation to which Executive may be entitled or for which
she may be eligible, whether funded or unfunded, by reason of her employment
with the Company. Notwithstanding the foregoing, the provisions in Articles 5
through 10 regarding benefits that Executive will receive upon her employment
being terminated supersede and are expressly in lieu of any other severance
program or policy that may be offered by the Company, except with regard to any
rights Executive may have pursuant to Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended.
     15.6 Continuation of Compensation. If Executive becomes entitled to
payments under Sections 2.2, 8.4 or 8.5 or Articles 9 and 10 but dies before
receipt thereof, the Company agrees to pay to her spouse or estate, as the case
may be, pursuant to such designation as Executive shall deliver to the Company
in a form reasonably satisfactory to the Company, any amounts to which
Executive, at the time of her death, was so entitled.
     15.7 Tax Withholding. The Company shall be entitled to deduct and withhold
from, or in respect of, each payment made to Executive under this Agreement such
amount as it is required to deduct and withhold with respect to the making of
such payment under the Code or any provision of applicable law relating to
taxes. To the extent that amounts are so withheld or paid over to or deposited
with the relevant governmental authority by the Company, such amounts shall be
treated for all purposes of this Agreement as having been paid to Executive.
     15.8 Section 409A.

  (a)   Notwithstanding the other provisions hereof, this Agreement is intended
to comply with the requirements of Section 409A of the Code, to the extent
applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under Section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
Section 409A and, if necessary, any such provision shall be deemed amended to
comply with Section 409A and regulations thereunder. If any payment or benefit
cannot be provided or made at the time specified herein without incurring
sanctions under Section 409A of the Code, then such benefit or payment shall be
provided in full at the earliest time thereafter when such sanctions will not be
imposed. Except to the extent permitted under Section 409A, in no event may
Executive, directly or indirectly, designate the calendar year of any payment

20



--------------------------------------------------------------------------------



 



      under this Agreement. Each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments.

  (b)   Notwithstanding any provision to the contrary in this Agreement, if on
the date of the Executive’s termination of employment, the Executive is a
“specified employee” (as such term is defined in section 409A(a)(2)(B)(i) of the
Code and its corresponding regulations) as determined by the Board (or its
delegate) in accordance with its “specified employee” determination policy, then
all severance benefits payable to the Executive under this Agreement that
constitute deferred compensation subject to the requirements of Section 409A of
the Code that are payable to Executive within the six (6) month period following
Executive’s separation from service shall be postponed for a period of six
(6) months following Executive’s “separation from service” with the Company (or
any successor thereto). Any payments delayed pursuant to this Section 15.8(b)
will be made in a lump sum on the Company’s first regularly scheduled payroll
date for Peer Executives that follows such six (6) month period or, if earlier,
the date of the Executive’s death, and any remaining payments required to be
made under this Agreement will be paid upon the schedule otherwise applicable to
such payments under this Agreement.

  (c)   Notwithstanding any other provision to the contrary, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A of the Code and the Treasury Regulations
promulgated thereunder) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Section 409A of the Code and Section 1.409A-1(h) of the Treasury
Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service.”

  (d)   Notwithstanding any other provision to the contrary, in no event shall
any payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A of the Code and the Treasury Regulations promulgated
thereunder be subject to offset by any other amount unless otherwise permitted
by Section 409A of the Code.

  (e)   To the extent that any reimbursement, fringe benefit or other similar
plan or arrangement in which Executive participates during the term of
Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A of the Code,
(1) the amount eligible for reimbursement or payment under such plan or
arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid); (2) subject to any shorter time
periods provided herein or the applicable

21



--------------------------------------------------------------------------------



 



      plans or arrangements, any reimbursement or payment of an expense under
such plan or arrangement must be made on or before the last day of the calendar
year following the calendar year in which the expense was incurred; and (3) any
such reimbursement or payment may not be subject to liquidation or exchange for
another benefit, all in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations.

  (f)   By accepting this Agreement, Executive hereby agrees and acknowledges
that the Company does not make any representations with respect to the
application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable to Executive hereunder. Additionally, by
the acceptance of this Agreement, Executive acknowledges that Executive has
obtained independent tax advice regarding the application of Section 409A of the
Code to the payments due to Executive hereunder.

     15.9 Notices.
     All notices and all other communications provided for herein shall be in
writing and delivered personally to the other designated party, or mailed by
certified or registered mail, return receipt requested, or delivered by a
recognized national overnight courier service, or sent by facsimile, as follows:

         
 
  If to Company to:   Cracker Barrel Old Country Store, Inc.
Attn: Chief Legal Officer
P.O. Box 787
305 Hartmann Drive
Lebanon, TN 37088-0787
Facsimile: (615) 443-9818  
 
  If to Executive to:   Executive’s most recent address on file with the Company

All notices sent under this Agreement shall be deemed given 24 hours after
having been sent by facsimile or courier, 72 hours after having been sent by
certified or registered mail and when delivered if delivered personally. Either
party hereto may change the address to which notice is to be sent hereunder by
written notice to the other party in accordance with the provisions of this
Section 15.9.
     15.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee (without giving effect to any
conflict of law principles that would require the application of any other
laws).
     15.11 Entire Agreement; Expiration of the Term. This Agreement contains the
full and complete understanding of the parties hereto with respect to the
subject matter contained herein and this Agreement supersedes and replaces any
prior agreement, either oral or written, which Executive may have with the
Company that relates generally to the same subject matter including, without
limitation, as of the Effective Date the Existing Employment Agreement, and,
except as provided in Section 2.2(b), the Retention Agreement. Notwithstanding
the expiration

22



--------------------------------------------------------------------------------



 



of the Term, the provisions of Section 2.2(b), Article 10 (Change in Control),
Article 11 (Cost of Enforcement), Article 12 (Publicity; No Disparaging
Statements), Article 13 (Business Protection Provisions), Article 14 (Return of
Materials) and Article 15 (General Provisions) shall survive the expiration of
the Term.
     15.12 Assignment. This Agreement may not be assigned by Executive without
the prior written consent of the Company, and any attempted assignment not in
accordance herewith shall be null and void and of no force or effect. Executive
may not pledge, encumber or assign any payments or benefits due hereunder, by
operation of law or otherwise. The Company may assign its rights, together with
its obligations, under this Agreement to any third party in connection with any
sale, transfer or other disposition of all or substantially all of its business,
provided, that no such assignment will relieve the Company from its obligations
hereunder.
     15.13 Severability. If any one or more of the terms, provisions, covenants
or restrictions set forth this Agreement shall be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, then the remainder
of the terms, provisions, covenants and restrictions set forth this Agreement
shall remain in full force and effect, and to that end the provisions hereof
shall be deemed severable.
     15.14 Paragraph Headings. The Section headings set forth herein are for
convenience of reference only and shall not affect the meaning or interpretation
of this Agreement whatsoever.
     15.15 Interpretation. Should a provision of this Agreement require judicial
interpretation, it is agreed that the judicial body interpreting or construing
this Agreement shall not apply the assumption that the terms hereof shall be
more strictly construed against one party by reason of the rule of construction
that an instrument is to be construed more strictly against the party which
itself or through its agents prepared the agreement, it being agreed that all
parties and/or their agents have participated in the preparation hereof.
     15.16 Mediation. Except as provided in subsection (c) of this
Section 15.16, the following provisions shall apply to disputes between the
Company and Executive: (1) arising out of or related to this Agreement
(including, without limitation, any claim that any part of this Agreement is
invalid, illegal or otherwise void or voidable), or (2) the employment
relationship that exists between the Company and Executive:

  (a)   The parties shall first use their best efforts to discuss and negotiate
a resolution of the dispute.

  (b)   If efforts to negotiate a resolution do not succeed within five business
days after a written request for negotiation has been made, a party may submit
the dispute to mediation by sending a letter to the other party requesting
mediation. The dispute shall be mediated by a mediator agreeable to the parties
or, if the parties cannot agree to a mediator, by a mediator selected by the
American Arbitration Association. If the parties cannot agree to a mediator
within five business days, either party may submit the dispute to the American
Arbitration Association for the appointment of a mediator. Mediation shall
commence within ten business days after the mediator has been named.

23



--------------------------------------------------------------------------------



 



  (c)   The provisions of this Section 15.16 shall not apply to any dispute
relating to the ability of the Company to terminate Executive’s employment
pursuant to Article 5 (Termination for Cause) or Article 9 (Termination Without
Cause) of this Agreement nor shall they apply to any action by the Company
seeking to enforce its rights arising out of or related to the provisions of
Article 13 of this Agreement.

     15.17 Voluntary Agreement. Executive and the Company hereby represent and
agree that each has reviewed all aspects of this Agreement, has carefully read
and fully understands all provisions of this Agreement, and is voluntarily
entering into this Agreement. Each party represents and agrees that such party
has had the opportunity to review any and all aspects of this Agreement with
legal, tax or other adviser(s) of such party’s choice before executing this
Agreement.
[Signature Page Follows]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed, or caused their duly
authorized representative to execute, this Agreement as of this 12th day of
September, 2011.

            CRACKER BARREL OLD COUNTRY STORE, INC.
      By:   /s/ N.B. Forrest Shoaf         Name:   N.B. Forrest Shoaf      
Title:   Senior Vice President, Secretary and Chief Legal Officer    

            “EXECUTIVE”
      /s/ Sandra B. Cochran       Sandra B. Cochran         

25



--------------------------------------------------------------------------------



 



         

Addendum to Employment
Agreement with Sandra B. Cochran
RELEASE
     THIS RELEASE (this “Release”) is made and entered into by and between
SANDRA B. COCHRAN (“Employee”) and CRACKER BARREL OLD COUNTRY STORE, INC. and
its successors or assigns (the “Company”).
     WHEREAS, Employee and the Company have agreed that Employee’s employment
with Company shall terminate on ___________________;
     WHEREAS, Employee and the Company have previously entered into that certain
Employment Agreement, dated September 12, 2011 (the “Agreement”), and this
Release is incorporated therein by reference;
     WHEREAS, Employee and the Company desire to delineate their respective
rights, duties and obligations attendant to such termination and desire to reach
an accord and satisfaction of all claims arising from Employee’s employment, and
her termination of employment, with appropriate releases, in accordance with the
Agreement;
     WHEREAS, the Company desires to compensate Employee in accordance with the
Agreement for service she has or will provide for the Company;
     NOW, THEREFORE, in consideration of the premises and the agreements of the
parties set forth in this Release, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby covenant and agree as follows:
     1. Claims Released Under This Agreement. In exchange for receiving the
severance benefits described in Section 2.2 (Expiration of the Term), Article 8
(Termination of Employment by Executive), Article 9 (Termination Without Cause)
or Article 10 (Change in Control) of the Agreement and except as provided in
Paragraph 2 below, Employee hereby voluntarily and irrevocably waives, releases,
dismisses with prejudice, and withdraws all claims, complaints, suits or demands
of any kind whatsoever (whether known or unknown) which Employee ever had, may
have, or now has against the Company and other current or former subsidiaries or
affiliates of the Company and their past, present and future officers,
directors, employees, agents, insurers and attorneys, arising out of or relating
to (directly or indirectly) Employee’s employment or the termination of her
employment with the Company, including, but not limited to:
     (a) claims for violations of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967, the Fair Labor Standards Act, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Older Workers’
Benefit Protection Act of 1990, the Americans With Disabilities Act, the Equal
Pay Act of 1963, the Family and Medical Leave Act, 42 U.S.C. §

1



--------------------------------------------------------------------------------



 



1981, the Worker Adjustment and Retraining Notification Act, the National Labor
Relations Act, the Labor Management Relations Act, Executive Order 11246,
Executive Order 11141, the Rehabilitation Act of 1973, or the Employee
Retirement Income Security Act, the Tennessee Human Rights Act, the Tennessee
Employment of the Handicapped Act, the Genetic Information Nondiscrimination
Act, or any other law relating to discrimination or retaliation in employment
(in each case, as amended);
     (b) claims for violations of any other federal or state statute or
regulation or local ordinance;
     (c) claims for lost or unpaid wages, compensation or benefits, defamation,
intentional or negligent infliction of emotional distress, assault, battery,
wrongful or constructive discharge, negligent hiring, retention or supervision,
misrepresentation, conversion, tortious interference, breach of contract or
breach of fiduciary duty;
     (d) claims to benefits under any bonus, severance, workforce reduction,
early retirement, outplacement or any other similar type plan sponsored by the
Company; or
     (e) any other claims under state law arising in tort or contract.
     2. Claims Not Released Under This Agreement. In signing this Release,
Employee is not releasing any claims that may arise under the terms of the
Agreement that (a) enforce her rights under the Agreement, (b) arise out of
events occurring after the date Employee executes this Release, (c) arise under
any written non-employment related contractual obligations between the Company
or its affiliates and Employee which have not terminated as of the execution
date of this Release by their express terms, (d) arise under a policy or
policies of insurance (including director and officer liability insurance)
maintained by the Company or its affiliates on behalf of Employee, (e) relate to
any indemnification obligations to Employee under the Company’s bylaws,
certificate of incorporation, Tennessee law or otherwise, or (f) if Employee’s
date of termination of employment occurs prior to a Change in Control, claims
for additional severance entitlements under Article 10 of the Agreement if a
Change in Control occurs within 90 days following such date. However, Employee
understands and acknowledges that nothing herein is intended to or shall be
construed to require the Company to institute or continue in effect any
particular plan or benefit sponsored by the Company, and the Company hereby
reserves the right to amend or terminate any of its benefit programs at any time
in accordance with the procedures set forth in such plans. Nothing in this
Release shall prohibit Employee from engaging in protected activities under
applicable law or from communicating, either voluntarily or otherwise, with any
governmental agency concerning any potential violation of law.
     3. No Assignment of Claim. Employee hereby represents that she has not
assigned or transferred, or purported to assign or transfer, any claims or any
portion thereof or interest therein to any party prior to the date of this
Release.
     4. No Admission Of Liability. This Release shall not in any way be
construed as an admission by the Company or Employee of any improper actions or
liability whatsoever as to one another, and each specifically disclaims any
liability to or improper actions against the other or any other person, on the
part of itself or herself, its or her representatives, employees or agents.

2



--------------------------------------------------------------------------------



 



     5. Voluntary Execution. Employee hereby warrants, represents and agrees
that (a) she has been encouraged in writing to seek advice from anyone of her
choosing regarding this Release, including her attorney and accountant or tax
advisor prior to her signing it; (b) this Release represents written notice to
do so; (c) she has been given the opportunity and sufficient time to seek such
advice; and (d) she fully understands the meaning and contents of this Release.
She further represents and warrants that she was not coerced, threatened or
otherwise forced to sign this Release, and that her signature appearing
hereinafter is voluntary and genuine.
EMPLOYEE UNDERSTANDS THAT SHE MAY TAKE UP TO 21 DAYS TO CONSIDER WHETHER OR NOT
SHE DESIRES TO ENTER INTO THIS RELEASE.
     6. Ability to Revoke Agreement. EMPLOYEE UNDERSTANDS THAT SHE MAY REVOKE
THIS RELEASE BY NOTIFYING THE COMPANY IN WRITING OF SUCH REVOCATION WITHIN SEVEN
DAYS OF HER EXECUTION OF THIS RELEASE AND THAT THIS RELEASE IS NOT EFFECTIVE
UNTIL THE EXPIRATION OF SUCH SEVEN-DAY PERIOD. SHE UNDERSTANDS THAT UPON THE
EXPIRATION OF SUCH SEVEN-DAY PERIOD THIS RELEASE WILL BE BINDING UPON HER AND
HER HEIRS, ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS AND ASSIGNS
AND WILL BE IRREVOCABLE.

            Acknowledged and Agreed To:
“COMPANY”


CRACKER BARREL OLD COUNTRY STORE, INC.
      By:           Name:           Title:           Date:        

I UNDERSTAND THAT BY SIGNING THIS RELEASE, I AM GIVING UP RIGHTS I MAY HAVE. I
UNDERSTAND THAT I DO NOT HAVE TO SIGN THIS RELEASE.

            “EMPLOYEE”
            Sandra B. Cochran        Date:

   

3